17. Interim Trade Agreement with Turkmenistan (vote)
- Before the vote:
(DE) Mr President, ladies and gentlemen, I request a postponement until the April-II plenary session pursuant to Article 170 paragraph 4. Yesterday, during the group meetings, we received documents from the Commission and the Council in which the Commission and the Council are approaching our position. We did not have time to discuss these documents adequately, however. I would therefore be grateful for a postponement.
However, I would again ask all Members from all groups to please refrain from using this interim agreement with Turkmenistan as a hostage by means of which to gain greater rights for Parliament in comparison with the Council and the Commission. It would be a great shame if this document had to suffer from this problem.
Member of the Commission. - We do not object to the postponement.
(Parliament decided to postpone the vote)